Exhibit 10.4

EXHIBIT I

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into effective
as of the Effective Time (the filing of the Certificate of Merger as set forth
herein) by and between Lime Truck Acquisition Corporation, a Delaware
corporation (“Employer”) and a wholly-owned subsidiary of Ariel Way, Inc., a
Florida corporation, and Melody Mayer (“Employee”), with reference to the
following facts:

A.

Employer and Employee (through her association with Lime Media, LLC, a Texas
limited liability company (“Lime Media”), among others, are parties to an
Agreement and Plan of Merger, dated April 28, 2008 (the “Merger Agreement”),
pursuant to which Lime Media, located at 2805 Singleton Street, Rowlett, Texas
75088 (the “Premises”), agreed to merge with and into the Employer upon the
terms and conditions set forth in the Merger Agreement (the “Merger”).  

B.

In connection with the transactions contemplated by the Merger Agreement,
Employer desires to employ Employee and Employee is willing to accept such
employment, in each case, for the purposes and on the terms and conditions
hereinafter described.

C.

Capitalized terms not defined herein shall have the meaning ascribed thereto in
the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth below, and for other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto agree as follows:

1.

Employment.  Employer hereby employs Employee to provide services at the
Premises and to provide services as required by Employer and described in
Section 2 hereof and Employee hereby accepts such employment upon the terms set
forth in this Agreement. Employee shall perform her duties and responsibilities
to the best of her abilities in a diligent, trustworthy, businesslike and
efficient manner.

2.

Services.

2.1

Duties.

2.1.1

During the Term (as defined in Section 3.1) hereof, Employee shall hold the
title “Chief Operations Officer” of Employer, successor to Lime Media, and shall
provide the professional services necessary to continue the management and daily
operations of Employer.  With respect to all matters, Employee shall operate
under the direction and supervision of the Chief Executive Officer or the
designee of the Chief Execu­tive Officer or the Board of Directors of Employer.
 Employee shall perform or cause to be performed such services as are generally
performed and as are substantially consistent with the services performed by
Employee at Lime Media prior to the Merger.

2.1.2

Employee shall, with the assistance of personnel hired by Employer, cause to be
kept and maintained complete and accurate records of all the business
transactions conducted at the Premises, and shall continue to operate Employer
in a substantially similar manner as previously conducted by Lime Media prior to
the Merger.  

2.2

Hours.  During the Term, Employee shall work five (5) days per week at an
average of forty (40) hours per week during normal business hours on a schedule
mutually agreed upon by the parties, at the Premises.





--------------------------------------------------------------------------------

3.

Term.

3.1

Term.  Unless earlier terminated as provided herein, the term of this Agreement
shall commence on the date of the execution hereof and shall continue in full
force and effect for a period of six (6) months from the date hereof (“Initial
Term”).  Following the expiration of the Initial Term, the term of this
Agreement shall be extended automatically for successive additional twelve (12)
month periods (each a “Renewal Period”) unless terminated prior thereto by the
Employer or the Employee as provided herein.  If the Employer or the Employee
does not wish to renew this Agreement when it expires at the end of the Initial
or any Renewal Period as provided herein or if either the Employer or the
Employee wishes to renew this Agreement on different terms than those contained
herein, the Employer or the Employee shall give written notice in accordance
herewith of such intent to the other party at least 30 days prior to the
expiration date (“Prior Written Notice”). Notwithstanding the foregoing, upon
the expiration of the Initial Term and during any Renewal Period, the employment
of Employee will be on an at-will basis and such employment may be terminated at
any time by either party, either with or without cause, and without prior
notice. The at-will nature of the employment relationship that will be in effect
upon expiration of the Initial Term and during any Renewal Period, as
applicable, cannot be changed except in writing signed by the Chief Executive
Officer of Employer.  The parties expressly agree that designation of a Term and
a Renewal Term in this Agreement does not in any way limit the right of the
parties to terminate this Agreement at any time as provided herein.  Reference
in this Agreement to the “Term” of this Agreement shall refer to both the
Initial Term and any Renewal Period, as the context requires.

3.2

Termination.  This Agreement shall terminate upon the earlier to occur of (i)
the expiration of the Initial Term or any Renewal Period upon delivery of Prior
Written Notice in accordance with Section 3.1 above, or (ii) upon the
termination at any time, with or without cause, of Employee’s at-will employment
following the expiration of the Initial Term and during any Renewal Period, or
(iii) upon the death or Disability of Employee, or (iv) during the Initial Term,
upon thirty (30) days prior written notice from Employer to Employee of the
termination of Employee’s employment for “cause” (as defined below).

For purposes hereof, “cause” shall include (i) any conviction of Employee for
the violation of any criminal statute constituting a felony; (ii) gross
misconduct in the performance of Employee’s duties hereunder; (iii) the failure
by Employee to follow or comply with the policies and procedures of Employer or
its parent, Ariel Way, Inc. (“Ariel Way”), or the written directives of the
Board of Directors of Employer; provided that such policies, procedures or
directives are consistent with Employee’s duties hereunder and provided that
such failure continues after Employee receives written notice from Employer
concerning such failure and such failure is not cured within ten (10) business
days; or (iv) the violation by Employee of any material provision of this
Agreement.

For purposes hereof, “Disability” shall mean that by reason of physical or
mental disability, Employee will be unable to perform the regular duties of
employment under this Agreement for a continuous period of ninety (90) days.

4.

Compensation, Vacation and Benefits. During the Term, for all services the
Employee performs hereunder, the Employer shall compensate and pay or provide
the Employee, and the Employee will receive, the following compensation and
benefits:

4.1

Salary.  A base salary in the amount of Eight Thousand Five Hundred Dollars
($8,500) per month (the “Salary”) to be paid on a monthly basis in accordance
with the Employer’s customary payroll practices.

4.2

Bonus.

   Employee shall participate in an annual performance bonus plan, for an
additional up to 50% of the Salary per year, subject to achieving certain gross
margin performance





2







--------------------------------------------------------------------------------

metrics per targets and objectives set forth in Exhibit A hereto and
incorporated herein by reference thereto.

4.3

Time Off.  Employee will be entitled to two (2) weeks paid vacation after six
(6) months and an additional one (1) week paid vacation after twelve (12) months
for a total of three (3) weeks annually.  

4.4

Benefit Plans.  Employee shall be entitled to participate in all operative
individual employee benefit and welfare plans of Employer as then in effect.
 Employee shall be entitled to participate in Ariel Way’s ordinary Executive
Stock Option plan as filed with the Securities and Exchange Commission.
 Notwithstanding the foregoing, nothing contained herein shall, in any manner
whatsoever, require or obligate Employer to adopt or implement, or to prevent,
preclude or otherwise prohibit Employer from amending, modifying, curtailing,
discontinuing or otherwise terminating any Benefit Plan at any time.    Employee
acknowledges that, in order to maintain eligibility for healthcare benefits,
Employee must work on a full-time basis, which means that Employee must work an
average of 32 hours per week during any rolling four week period (it being
understood that Employee is not penalized in such regard for vacation and other
time off provided for herein).  

4.5

Expenses.

Employee shall be entitled to reimbursement for cell phone, Sprint air computer
card, and gas reimbursement for travel related to the business operation of the
Employer, subject to such reasonable documentation and other limitations as may
be established by the policies of the Employer from time to time.

5.

Termination of Employment.  If Employee terminates employment for any reason
(either as a result of a breach or otherwise), then Employer’s obligations under
this Agreement shall cease immediately and permanently.  Employer shall pay
Employee such compensation owed as of the date of termination on the next payday
following the month of such termination.  This termination shall be in addition
to any and all remedies available to Employer at law or in equity resulting from
such breach.

6.

Miscellaneous.

6.1

Successors and Assigns.  This Agreement ­shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.  No
party may assign any of its rights, or delegate any of its duties or
obligations, under this Agreement without the prior written consent of the other
party, and any such purported assignment or delegation shall be void.
 Notwithstanding the foregoing, Employer, its affiliates, and its succes­sors
and assigns, may assign its rights and delegate its duties to any successor
entity resulting from any liquidation, merger, con­solidation, reorganization,
or trans­fer of all or substantially all of the assets or stock of Employer, but
such assignment and delegation shall not release the original party from such
obligations and duties if the assignee/transferee fails to honor such
obligations and duties.

6.2

Notices.  All notices, demands and other communications (collectively,
“Notices”) given or made pursuant to this Agreement shall be in writing and
shall be deemed to have been duly given if sent by registered or certified mail,
return receipt requested, postage and fees prepaid, by overnight service with a
nationally recognized “next day” delivery company such as Federal Express or
United Parcel Service, or otherwise actually delivered to the following
addresses:

(a)

if to Employer:

Ariel Way, Inc.

8000 Towers Crescent Drive, Suite 1220

Vienna, VA 22182

Attn: Chief Executive Officer





3







--------------------------------------------------------------------------------

(b)

if to Employee:

Melody Mayer

2805 Singleton Street

Rowlett, Texas 75088




Any Notice shall be deemed duly given when received by the addressee thereof,
provided that any Notice sent by registered or certified mail shall be deemed to
have been duly given two (2) business days from the date of deposit in the
United States mail, unless sooner received.  Any of the parties to this
Agreement may from time to time change its address for receiving Notices by
giving written notice thereof in the manner set forth above.

6.3

Amendment; Waiver.  No provision of this Agreement may be waived unless in
writing signed by all of the parties to this Agreement, and the waiver of any
one provision of this Agreement shall not be deemed to be a waiver of any other
provision.  This Agreement may be amended only by a written agreement executed
by all of the parties to this Agreement.

6.4

Governing Law.  This Agreement shall be governed by and construed both as to
validity and performance and enforced in accordance with the laws of the State
of Texas without giving effect to the choice of law principles thereof.

6.5

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.  A party may deliver this Agreement by
transmitting a facsimile of this Agreement signed by such party to the other
party, which facsimile signature shall be deemed an original for all purposes.

6.6

Remedies Cumulative.  Each of the various rights, powers and remedies shall be
deemed to be cumulative with, and in addition to, all the rights, powers and
remedies which each party may have hereunder or under applicable law relating
hereto or to the subject matter hereof, and the exercise or partial exercise of
any such right, power or remedy shall constitute neither an exclu­sive election
thereof nor a waiver of any other such right, power or remedy.

6.7

Headings.  The section and subsection headings con­tained in this Agreement are
included for convenience only and form no part of the agreement between the
parties.

6.8

Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

6.9

Expenses.  Each party shall pay its own costs and expenses, including, without
limitation, the fees and expenses of their respective counsel and financial
advisors.

6.10

Entire Agreement.  This Agreement, including the Merger Agreement, Collateral
Agreements and other agreements and schedules to be entered into in connection
with the transactions contemplated by the Merger Agreement, constitutes and
embodies the entire understanding and agreement of the parties hereto relating
to the subject matter hereof and there are no other agreements or
understandings, written or oral, in effect between the parties relating to such
subject matter except as expressly referred to herein.

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]





4







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the date first above written.

 

EMPLOYEE

 

 

  

 

 

 

 

 

/s/ Melody Mayer

 

 

Melody Mayer

 

 

 

 

 

 

 

Lime Truck Acquisition Corporation,

a Delaware corporation

 

 

 

 

 

/s/ Arne Dunhem

 

By:  

Arne Dunhem

 

Its:  

President

 

 

 
















5







--------------------------------------------------------------------------------

EXHIBIT A







BONUS CRITERIA














6







--------------------------------------------------------------------------------

Employment Agreement

Exhibit A

Bonus Criteria

Bonus.

   Employee shall participate in an annual performance bonus plan, for an
additional up to 50% of the Salary per year, subject to achieving certain gross
margin performance metrics per targets and objectives set forth and incorporated
herein in accordance with the Exhibit F - Business plan attached to the
Agreement and Plan of Merger.  The actual bonus criteria will be paid based upon
a 30% increase in the net profit of 2008 Pro Forma.








7





